            Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 1 of 34




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF:
                                                     Magistrate No. 21-101
 THE RESIDENCE LOCATED AT:
 1027 LESLIE STREET,
                                                     [UNDER SEAL]
 SHARON, PENNSYLVANIA 16146


            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Nicholas Edquist, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AFFIANT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the premises known as 1027 Leslie Street, Sharon,

Pennsylvania 16146 (hereinafter, the “TARGET PREMISES”) as further described in

Attachment A, for the things described in Attachment B.

       2.       I have served as a Federal Bureau of Investigation (“FBI”) Special Agent since July

2018 and have been employed by the FBI since August 2016. As a Special Agent with the FBI, I

am an “investigative or law enforcement officer” of the United States within the meaning of Title

18, United States Code, Section 2510(7); that is, an officer of the United States who is empowered

by law to conduct investigations of and to make arrests for offenses enumerated in Title 18, United

States Code, Section 2516.

       3.       I am currently assigned to the Joint Terrorism Task Force in the FBI’s Pittsburgh

Division. In this capacity, I am charged with investigating possible violations of federal criminal

law. By virtue of my FBI employment, I perform and have performed a variety of investigative

tasks, including functioning as a case agent on investigations. I have received training and have
              Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 2 of 34




gained experience in the conduct of counterterrorism investigations, the execution of federal search

warrants and seizures, and the identification and collection of computer-related evidence.

         4.       The facts set forth in this affidavit are based on my personal knowledge, the

knowledge obtained during my participation in this investigation, the knowledge obtained from

other individuals, including other law enforcement personnel, review of documents and computer

records related to this investigation, communications with others who have personal knowledge of

the events and circumstances described herein, and information gained through my training and

experience. Because this affidavit is submitted for the limited purpose of establishing probable

cause in support of the application for a search warrant, this affidavit does not set forth each and

every fact learned by me during the course of this investigation.

         5.       Based on the facts set forth in this affidavit, I submit there is probable cause to

believe that the TARGET PREMISES contain particular evidence, contraband, fruits, and/or

instrumentalities of activities in violation of multiple federal laws, including, but not limited to, 18

U.S.C. § 1752(a)(1) and (2) 1 and 40 U.S.C. § 5104(e)(2)(D) and (G) 2 (collectively, the “TARGET

OFFENSES”).



1
 (1) Knowingly enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds when,
or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government business or official
functions. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or
otherwise restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance.
2
  Willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in that building of a

                                                           2
             Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 3 of 34




                                            PROBABLE CAUSE

        6.       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        7.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol. During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the United

States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,

which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.

Vice President Mike Pence was present and presiding in the Senate chamber.

        8.       With the joint session underway and with Vice President Mike Pence presiding, a

large crowd gathered outside the U.S. Capitol. As noted above, temporary and permanent

barricades were in place around the exterior of the U.S. Capitol building, and U.S. Capitol Police

were present and attempting to keep the crowd away from the Capitol building and the proceedings

underway inside.

        9.       At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd



hearing before, or any deliberations of, a committee of Congress or either House of Congress; and (G) parade,
demonstrate, or picket in any of the Capitol Buildings.



                                                         3
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 4 of 34




advanced to the exterior façade of the building. At such time, the joint session was still underway

and the exterior doors and windows of the U.S. Capitol were locked or otherwise secured.

Members of the U.S. Capitol Police attempted to maintain order and keep the crowd from entering

the Capitol; however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S.

Capitol, including by breaking windows.

       10.      Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       11.      During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

scores of individuals inside the U.S. Capitol building without authority to be there, in violation of

Federal laws.

       12.      In an effort to identify individuals who had entered the Capitol unlawfully on

January 6, 2021, the FBI posted still photographs of numerous individuals inside the U.S. Capitol

that day in an effort to enlist the public in identifying suspects. One of the individuals was a white

male with brown hair and a beard who was identified as “73” by the FBI as depicted below:




                                                  4
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 5 of 34




       13.     On January 11, 2021, U.S. Magistrate Judge Michael G. Harvey authorized a

warrant for the Facebook account attributable to MATTHEW PERNA (“PERNA”). On or about

January 6, 2021, an 8-minute video was posted to PERNA’s Facebook account. At the beginning

of the video, an individual named Steve Ayres introduced himself, PERNA, and female self-

identified as “Ash Lee.” The three individuals are sitting in a hotel room and are being filmed by

an unidentified male. Ayres, PERNA, and Ash Lee described their experiences in Washington,

D.C. at the Capitol. At approximately the one minute 50 second mark, PERNA stated, “Steve and

I, we walked right into the Capitol building.”

       14.     On or about January 13, 2021, a witness (W-1) who is familiar with the individual

depicted as “73” on the FBI bulletin contacted the FBI. W-1 advised that it recognized “73” as

PERNA. W-1 indicated that it had known PERNA for several years. Although W-1 and PERNA
                                                 5
           Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 6 of 34




had not communicated in a few years, W-1 would view PERNA’s public Facebook account from

time to time. W-1 had seen Facebook postings by PERNA indicating his support for President

Trump, as well as his support for QAnon. 3 W-1 recalled seeing a Facebook post by PERNA within

the past several months indicating that PERNA had purchased a handgun. Finally, W-1 advised

that it had seen a Facebook video posted by PERNA showing PERNA at the U.S. Capitol on

January 6, 2021.

         15.      On or about January 13, 2021, another witness (W-2) who is familiar with the

individual depicted as “73” on the FBI bulletin was contacted by the FBI. W-2 advised that it

recognized “73” as PERNA. W-2 indicated that it had known PERNA due to living in the same

town and often saw PERNA at a local business. W-2 was aware of PERNA’s Facebook account

and believed he was a conspiracy theorist and supported QAnon. Finally, W-2 had seen a

Facebook video posted by PERNA showing PERNA at the U.S. Capitol on January 6, 2021.



3
  QAnon is a sprawling, discredited, anti-establishment conspiracy theory that originated from postings on online
message boards by an anonymous individual known as “Q.” Q claims to be a high-level government official with a
Q clearance and access to classified information. Central to the QAnon conspiracy theory is the false belief that the
world is run by a cabal of Satan-worshipping pedophiles and child-traffickers (allegedly largely comprised of
prominent Democratic politicians, so-called “Deep State” government employees, journalists, and Hollywood elite)
and that President Trump is secretly working with Q and others to take down the cabal. Many QAnon adherents
(known as “Anons”) refer to themselves as “digital soldiers” and believe they are engaged in an epic battle between
good and evil and darkness and light. Following the November 3, 2020 election, many QAnon adherents began
pushing false and discredited theories of massive voter fraud and that the 2020 election had been “stolen” from
President Trump. Other prominent QAnon adherents exhorted the “Anons” to “trust the plan,” believing that
President-Elect Biden’s victory is illusory and part of a convoluted plan by Q and others to reveal the crimes of the
cabal to the world, resulting in President Trump securing a second term. QAnon believers are waiting for two major
events, which they refer to as the “the Storm” and the “Great Awakening.” The “Storm” refers to a day of violence
which will result in mass arrests, military trials, and executions of the members of the cabal. According to QAnon
lore, “the Storm”, will be followed by the “Great Awakening,” which generally refers to the belief that the truth of
the central tenets of QAnon will be revealed to the world.




                                                         6
          Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 7 of 34




       16.     On or about January 14, 2021, PERNA contacted a Special Agent with the FBI.

PERNA indicated that he had learned from an associate in law enforcement that he was depicted

as “73” on the FBI’s website relating to events at the U.S. Capitol on January 6, 2021.

       17.     Agents met with PERNA on or about January 14, 2021, at his father’s home. They

advised him that he was not under arrest. PERNA confirmed that he was in fact the person depicted

as “73” on the FBI’s website. PERNA said that he had attended President Trump’s rally on January

6, 2021, and that he marched with others to U.S. Capitol after the rally. PERNA indicated that he

and a friend went to the top of the steps of the Capitol building’s west side and were surprised that

the door was open. Two U.S. Capitol police officers were inside the door. PERNA claimed that

he was pushed into the building by a crowd that had gathered behind him. PERNA claimed that

it was not his intention to enter the Capitol.

       18.     PERNA claimed that he was inside the Capitol building for only five to ten minutes.

In a later interview, PERNA admitted that at one point he become frustrated, and, using a metal

pole, tapped on a window of the Capitol building.

       19.     PERNA is 36 years old. He possesses an active Pennsylvania driver’s license that

lists the TARGET PREMISES as his residence.              Additionally, in coordinating his initial

interview with FBI Agents on or about January 14, 2021, PERNA confirmed that he lives at the

TARGET PREMISES.             Furthermore, the subscriber information provided to the FBI by

Facebook in response to the aforementioned search warrant for PERNA’s attributable account lists

the TARGET PREMISES as PERNA’s home address.

       20.     PERNA is believed to have used his mobile phone to record his presence inside the

U.S. Capitol on or about January 6, 2021. The photographs of PERNA from inside the Capitol

                                                 7
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 8 of 34




show that he had a cellular phone in his hand and appears to be recording and/or photographing

events inside the Capitol building with his cellular phone as depicted below:




                                                8
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 9 of 34




       21.     According to the subscriber information provided by Facebook, PERNA’s known

phone number (724-974-9840) is listed as a verified phone number for his now-deleted Facebook

account. The make and model of the mobile phone and corresponding identifying information are

                                             9
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 10 of 34




not currently known. Based on the extent of PERNA’s known online activities, it is reasonable to

believe that he maintains multiple electronic devices at the TARGET PREMISES that he uses to

communicate, store information, and connect to the Internet.

                                        TECHNICAL TERMS

       22.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, tablets, smartwatches, and binary data processing

units used in the operation of other products like automobiles.

                          2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards,

and internal and external hard drives.



                                                   10
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 11 of 34




                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global



                                                 11
        Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 12 of 34




positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.      A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones, tablets

function as wireless communication devices and can be used to access the Internet or other wired

or wireless devices through cellular networks, “wi-fi” networks, or otherwise. Tablets typically

contain programs called applications (“apps”), which, like programs on both wireless phones, as

described above, and personal computers, perform many different functions and save data

associated with those functions.

               d.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a user

driving or walking directions to another location, and may contain records of the addresses or

locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

                                                12
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 13 of 34




security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               h.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

                                                  13
            Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 14 of 34




                i.     “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports.

Many ISPs assign each subscriber an account name, a user name or screen name, an e-mail address,

an e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

                j.     A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

                k.     A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

                l.     “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

                                                 14
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 15 of 34




149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               n.      “Peer to Peer file sharing” (P2P) is a method of communication available to

Internet users through the use of special software, which may be downloaded from the Internet.

In general, P2P software allows a user to share files on a computer with other computer users

running compatible P2P software. A user may obtain files by opening the P2P software on the

user’s computer and searching for files that are currently being shared on the network. A P2P file

transfer is assisted by reference to the IP addresses of computers on the network: an IP address

identifies the location of each P2P computer and makes it possible for data to be transferred

between computers.     One aspect of P2P file sharing is that multiple files may be downloaded at

the same time. Another aspect of P2P file sharing is that, when downloading a file, portions of

that file may come from multiple other users on the network to facilitate faster downloading.

                                                 15
        Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 16 of 34




                     i.          When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P software.

               The hash value is independent of the file name; that is, any change in the name of

               the file will not change the hash value.

                      ii.        Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and local

               network traffic.

               o.      “VPN” means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data across

shared or public networks as if they were an integral part of a private network with all the

functionality, security, and management policies of the private network.            This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites. From a user perspective, the extended network

resources are accessed in the same way as resources available from a private network-hence the

name “virtual private network.” The communication between two VPN endpoints is encrypted

and usually cannot be intercepted by law enforcement.

               p.         “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

                                                  16
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 17 of 34




encryption key, which specifies how the message is to be encoded. Any unintended party that can

see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.      “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and

other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       23.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found in

the TARGET PREMISES, in whatever form they are found. One form in which such items might

be found is data stored on one or more digital devices. Such devices are defined above and include

any electronic system or device capable of storing or processing data in digital form, including

central processing units; desktop computers, laptop computers, notebooks, and tablet computers;

personal digital assistants; wireless communication devices, such as telephone paging devices,

beepers, mobile telephones, and smart phones; digital cameras; peripheral input/output devices,

such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable media;

related communications devices, such as modems, routers, cables, and connections; storage media,

such as hard disk drives, floppy disks, USB flash drives, memory cards, optical disks, and magnetic

tapes used to store digital data (excluding analog tapes such as VHS); and security devices. Thus,

                                                 17
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 18 of 34




the warrant applied for would authorize the seizure of digital devices or, potentially, the copying

of stored information, all under Rule 41(e)(2)(B).         Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that, if digital devices are

found on the TARGET PREMISES, there is probable cause to believe that the items described

in Attachment B will be stored in the device(s) for at least the following reasons:

                a.      Individuals who engage in criminal activity, including unauthorized access

to the U.S. Capitol Senate floor, use digital devices, to access websites to facilitate illegal activity

and to communicate with co-conspirators online; to store on digital devices, like the device(s),

documents and records relating to their illegal activity, which can include logs of online chats with

co-conspirators; email correspondence; text or other “Short Message Service” (“SMS”) messages;

contact information of co-conspirators, including telephone numbers, email addresses, identifiers

for instant messaging and social medial accounts. Here, the evidence shows that PERNA was

using his cellular phone to record and/or photograph events while inside the Capitol building on

January 6, 2021.

                b.      Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity. Digital device files, or

remnants of such files, can be recovered months or even many years after they have been

downloaded onto the medium or device, deleted, or viewed via the Internet. Electronic files

downloaded to a digital device can be stored for years at little or no cost. Even when such files

                                                  18
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 19 of 34




have been deleted, they can be recovered months or years later using readily-available forensics

tools. When a person “deletes” a file on a digital device such as a home computer, a smart phone,

or a memory card, the data contained in the file does not actually disappear; rather, that data

remains on the storage medium and within the device unless and until it is overwritten by new

data. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack space

– that is, in space on the digital device that is not allocated to an active file or that is unused after

a file has been allocated to a set block of storage space – for long periods of time before they are

overwritten. In addition, a digital device’s operating system may also keep a record of deleted

data in a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet are

automatically downloaded into a temporary Internet directory or “cache.” The browser typically

maintains a fixed amount of electronic storage medium space devoted to these files, and the files

are only overwritten as they are replaced with more recently viewed Internet pages. Thus, the

ability to retrieve “residue” of an electronic file from a digital device depends less on when the file

was downloaded or viewed than on a particular user’s operating system, storage capacity, and

computer, smart phone, or other digital device habits.

        24.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device(s) were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,



                                                   19
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 20 of 34




I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Device(s) at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the device(s), not currently associated with any file, can provide evidence of

a file that was once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often

store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations. Recovery of this

                                                 20
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 21 of 34




data requires specialized tools and a controlled laboratory environment, and also can require

substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may depend

on other information stored on the devices and the application of knowledge about how the devices

behave. Therefore, contextual information necessary to understand other evidence also falls within

the scope of the warrant.

               e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

                                                 21
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 22 of 34




not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                f.      I know that when an individual uses a digital device while unlawfully

entering the U.S. Capitol with force, with scores of other individuals, the individual’s device will

generally serve both as an instrumentality for committing the crime, and also as a storage medium

for evidence of the crime. The digital device is an instrumentality of the crime because it is used

as a means of committing the criminal offense. The digital device is also likely to be a storage

medium for evidence of crime. From my training and experience, I believe that a digital device

used to commit a crime of this type may contain data that is evidence of how the digital device

was used; data that was sent or received; notes as to how the criminal conduct was achieved;

records of Internet discussions about the crime; and other records that indicate the nature of the

offense and the identities of those perpetrating it.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        25.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

                a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

                                                  22
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 23 of 34




information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.

               c.      Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.

Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment, and can require substantial

time.

                                                 23
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 24 of 34




               d.      Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can

easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form.     Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text

format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may

also contain “booby traps” that destroy or alter data if certain procedures are not scrupulously

followed. A substantial amount of time is necessary to extract and sort through data that is

concealed, encrypted, or subject to booby traps, to determine whether it is evidence, contraband,

or instrumentalities of a crime.

                                                24
        Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 25 of 34




               e.     Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large, and

ever increasing, number and variety of available mobile device applications generate unique forms

of data, in different formats, and user information, all of which present formidable and sometimes

novel forensic challenges to investigators that cannot be anticipated before examination of the

device. Additionally, most smart phones and other mobile devices require passwords for access.

For example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated

encryption known as “AES-256 encryption” to secure and encrypt the operating system and

application data, which could only be bypassed with a numeric passcode. Newer cell phones

employ equally sophisticated encryption along with alpha-numeric passcodes, rendering most

smart phones inaccessible without highly sophisticated forensic tools and techniques, or assistance

from the phone manufacturer. Mobile devices used by individuals engaged in criminal activity are

often further protected and encrypted by one or more third party applications, of which there are

many. For example, one such mobile application, “Hide It Pro,” disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated AES-

256 encryption for all data stored within the database in the mobile device.

               f.     Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined

search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

                                                25
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 26 of 34




examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       26.      The volume of data stored on many digital devices will typically be so large that it

will be extremely impractical to search for data during the physical search of the TARGET

PREMISES.

                a.     Therefore, in searching for information, records, or evidence, further

described in Attachment B, law enforcement personnel executing this search warrant will employ

the following procedures:

                       1.       Upon securing the TARGET PREMISES, law enforcement

personnel will, consistent with Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, seize

any digital devices (that is, the device(s)), within the scope of this warrant as defined above,

deemed capable of containing the information, records, or evidence described in Attachment B

and transport these items to an appropriate law enforcement laboratory or similar facility for

review. For all the reasons described above, it would not be feasible to conduct a complete, safe,

and appropriate search of any such digital devices at the TARGET PREMISES. The digital

devices, and/or any digital images thereof created by law enforcement sometimes with the aid of

a technical expert, in an appropriate setting, in aid of the examination and review, will be examined

and reviewed in order to extract and seize the information, records, or evidence described in

Attachment B.

                       2.      The analysis of the contents of the digital devices may entail any or

all of various forensic techniques as circumstances warrant. Such techniques may include, but

                                                 26
           Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 27 of 34




shall not be limited to, surveying various file “directories” and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”

reviewing, or reading the images or first few “pages” of such files in order to determine their

precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic “keyword” searches

through all electronic storage areas to determine whether occurrences of language contained in

such storage areas exist that are related to the subject matter of the investigation.

                       3.      In searching the digital devices, the forensic examiners may

examine as much of the contents of the digital devices as deemed necessary to make a

determination as to whether the contents fall within the items to be seized as set forth in Attachment

B. In addition, the forensic examiners may search for and attempt to recover “deleted,” “hidden,”

or encrypted data to determine whether the contents fall within the items to be seized as described

in Attachment B. Any search techniques or protocols used in searching the contents of the seized

digital devices will be specifically chosen to identify the specific items to be seized under this

warrant.

                            BIOMETRIC ACCESS TO DEVICE(S)

       27.     This warrant permits law enforcement agents to obtain from the person of PERNA

(but not any other individuals present at the TARGET PREMISES at the time of execution of the

warrant) the compelled display of any physical biometric characteristics (such as

fingerprint/thumbprint or facial characteristics) necessary to unlock any device(s) requiring such

biometric access subject to seizure pursuant to this warrant for which law enforcement has

                                                  27
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 28 of 34




reasonable suspicion that the aforementioned person(s)’ physical biometric characteristics will

unlock the device(s). The grounds for this request are as follows:

       28.     I know from my training and experience, as well as from information found in

publicly available materials published by device manufacturers, that many electronic devices,

particularly newer mobile devices and laptops, offer their users the ability to unlock the device

through biometric features in lieu of a numeric or alphanumeric passcode or password. These

biometric features include fingerprint scanners, facial recognition features, and iris recognition

features. Some devices offer a combination of these biometric features, and the user of such

devices can select which features they would like to utilize.

       29.     If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. For example, Apple offers a feature called

“Touch ID,” which allows a user to register up to five fingerprints that can unlock a device. Once

a fingerprint is registered, a user can unlock the device by pressing the relevant finger to the

device’s Touch ID sensor, which is found in the round button (often referred to as the “home”

button) located at the bottom center of the front of the device. The fingerprint sensors found on

devices produced by other manufacturers have different names but operate similarly to Touch ID.

       30.     If a device is equipped with a facial-recognition feature, a user may enable the

ability to unlock the device through his or her face. For example, this feature is available on certain

Android devices and is called “Trusted Face.” During the Trusted Face registration process, the

user holds the device in front of his or her face. The device’s front-facing camera then analyzes

and records data based on the user’s facial characteristics. The device can then be unlocked if the

front-facing camera detects a face with characteristics that match those of the registered face.

                                                  28
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 29 of 34




Facial recognition features found on devices produced by other manufacturers (such as Apple’s

“Face ID”) have different names but operate similarly to Trusted Face.

       31.     If a device is equipped with an iris-recognition feature, a user may enable the ability

to unlock the device with his or her irises. For example, on certain Microsoft devices, this feature

is called “Windows Hello.” During the Windows Hello registration, a user registers his or her

irises by holding the device in front of his or her face. The device then directs an infrared light

toward the user’s face and activates an infrared-sensitive camera to record data based on patterns

within the user’s irises. The device can then be unlocked if the infrared-sensitive camera detects

the registered irises. Iris-recognition features found on devices produced by other manufacturers

have different names but operate similarly to Windows Hello.

       32.     In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient way to

unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in

some instances, biometric features are considered to be a more secure way to protect a device’s

contents. This is particularly true when the users of a device are engaged in criminal activities and

thus have a heightened concern about securing the contents of a device.

       33.     As discussed in this Affidavit, your Affiant has reason to believe that one or more

digital devices, will be found during the search. The passcode or password that would unlock the

device(s) subject to search under this warrant currently is not known to law enforcement. Thus,

law enforcement personnel may not otherwise be able to access the data contained within the

device(s), making the use of biometric features necessary to the execution of the search authorized

by this warrant.

                                                 29
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 30 of 34




       34.     I also know from my training and experience, as well as from information found in

publicly available materials including those published by device manufacturers, that biometric

features will not unlock a device in some circumstances even if such features are enabled. This

can occur when a device has been restarted, inactive, or has not been unlocked for a certain period

of time. For example, Apple devices cannot be unlocked using Touch ID when: (1) more than 48

hours has elapsed since the device was last unlocked; or, (2) when the device has not been unlocked

using a fingerprint for 8 hours and the passcode or password has not been entered in the last 6

days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the device has

remained inactive for four hours. Biometric features from other brands carry similar restrictions.

Thus, in the event law enforcement personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a biometric feature may exist for only a

short time.

       35.     Due to the foregoing, if law enforcement personnel encounter any device(s) that are

subject to seizure pursuant to this warrant and may be unlocked using one of the aforementioned

biometric features, this warrant permits law enforcement personnel to obtain from the

aforementioned person(s) the display of any physical biometric characteristics (such as

fingerprint/thumbprint or facial characteristics) necessary to unlock any device(s), including to (1)

press or swipe the fingers (including thumbs) of the aforementioned person(s) to the fingerprint

scanner of the device(s) found at the TARGET PREMISES; (2) hold the device(s) found at the

TARGET PREMISES in front of the face of the aforementioned person(s) to activate the facial

recognition feature; and/or (3) hold the device(s) found at the TARGET PREMISES in front of



                                                 30
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 31 of 34




the face of the aforementioned person(s) to activate the iris recognition feature, for the purpose of

attempting to unlock the device(s) in order to search the contents as authorized by this warrant.

       36.     The proposed warrant does not authorize law enforcement to require that the

aforementioned person(s) state or otherwise provide the password, or identify specific biometric

characteristics (including the unique finger(s) or other physical features) that may be used to

unlock or access the device(s). Nor does the proposed warrant authorize law enforcement to use

the fact that the warrant allows law enforcement to obtain the display of any biometric

characteristics to compel the aforementioned person(s) to state or otherwise provide that

information. However, the voluntary disclosure of such information by the aforementioned

person(s) would be permitted under the proposed warrant. To avoid confusion on that point, if

agents in executing the warrant ask any of the aforementioned person(s) for the password to any

device(s), or to identify which biometric characteristic (including the unique finger(s) or other

physical features) unlocks any device(s), the agents will not state or otherwise imply that the

warrant requires the person to provide such information, and will make clear that providing any

such information is voluntary and that the person is free to refuse the request.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       37.     Law enforcement personnel will commence the execution of this search and seizure

warrant upon the TARGET PREMISES during daytime hours (between 6:00 a.m. and 10:00

p.m.), as early as practicable. It is anticipated that law enforcement personnel will attempt to image

or copy digital information from certain servers on the TARGET PREMISES, rather than remove

those servers from the TARGET PREMISES. Such onsite imaging or copying will minimize

disruptions to the use of those servers.

                                                 31
        Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 32 of 34




       38.     From my training and experience, I know that imaging or copying information from

servers on the TARGET PREMISES can be substantially delayed by various factors which

cannot be ascertained or sometimes even anticipated until the actual execution of the warrant.

There may, for example, be no system administrator available, willing, or able to assist law

enforcement personnel to narrow the search by identifying the virtual or dedicated server(s) on the

TARGET PREMISES, or the server folders, containing information within the scope of the

warrant. There may be terabytes or even petabytes of information to be copied. The network

architecture of the servers on the TARGET PREMISES or the configuration of the server

hardware may affect and delay data transfer speeds. Data encryption and password protections

may also significantly delay imaging or copying as law enforcement personnel seek to identify

necessary passwords without which imaging or copying on the TARGET PREMISES would

likely be unachievable. Under some circumstances, data downloads can be interrupted by network

or hardware malfunctions or other network or hardware attributes which often necessitates

restarting the data downloads from the beginning.

       39.     For all of the foregoing reasons, I respectfully submit that good cause exists,

pursuant to Fed. R. Crim. P. 41(e)(2)(A)(ii), for authorization to execute the search warrant at any

time of the day or night. Law enforcement personnel will commence executing the warrant as near

to 6:00 a.m. as practicable. However, given the myriad factors that that may prevent completion

of the search and seizure by 10:00 p.m., including those described above, I request authorization

to continue the warrant execution past 10:00 p.m., if necessary, until completion of the warrant

execution. Suspending the execution at 10:00 p.m. until 6:00 a.m. could compromise data

downloads in progress, render stored data subject to alteration or deletion, require securing the

                                                32
         Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 33 of 34




TARGET PREMISES during the intervening hours, and prolong the disruption of access to, and

use of, the TARGET PREMISES and the digital devices being searched.

                                  REQUEST FOR SEALING

       40.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may give targets an opportunity to flee/continue flight from prosecution,

destroy or tamper with evidence, change patterns of behavior, notify confederates, or otherwise

seriously jeopardize the investigation.




                                                33
           Case 2:21-mj-00101-MPK Document 2 Filed 01/19/21 Page 34 of 34




                                          CONCLUSION

          41.    Based on the foregoing, I respectfully submit that this affidavit supports probable

cause for a warrant to search the TARGET PREMISES described in Attachment A and to seize

the items described in Attachment B.

          The above information is true and correct to the best of my knowledge, information, and

belief.




                                                   Respectfully submitted,

                                                   s/ Nicholas Edquist
                                                   Nicholas Edquist
                                                   Special Agent
                                                   Federal Bureau of Investigation



Sworn and subscribed before me, by telephone
Pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 18th day of January, 2021

_______________________________
MAUREEN P. KELLY
United States Magistrate Judge




                                                 34
